DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 17, and 18 are rejected under 35 U.S.C. 102 as being anticipated by Shelton (US 20140018832 A1).
Regarding Claim 1, Shelton discloses that the surgical clip comprising: a first leg member (12, figure 1) having a first inner surface with a curvature (20, figure 1 - curvature), the first leg member having a first thickness in a vertical direction (– H, Fig. 3, [0039]), a first width in a lateral direction (– W, Fig. 2E, [0039]), and a first length in a longitudinal direction (paragraph [0039]), wherein the first width is greater than the first thickness along at least half of the first length (paragraph [0039] - height (first thickness) is 0.015 -0.030 inch and width (first width) is 0.025 - 0.040 inch); and a second leg member (14, figure 1) having a second inner surface with a curvature (20, figure 1 - curvature), the second leg member having a plurality of teeth (18, figure 2B - secondary tissue grasping elements - 18 or projections formed between adjacent the grooves, 18).
Regarding Claim 17, Shelton discloses that the surgical clip of claim 1, wherein the second leg member has a heel at a proximal portion of the second inner surface (20, figure 2A – the knee portion connects the leg members 12 and 14 to the apex (22, “hinge”)).
Regarding 18, Shelton discloses that the surgical clip of claim 1, wherein the surgical clip is a one-piece polymeric body (paragraph [0068]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US20050165422A1) in view of Barker (US20060200179A1).
Regarding Claim 1, Wilson discloses a surgical clip comprising: a first leg member having a first inner surface with a curvature (paragraph [0030] - first leg 22 has a concave inner surface 28), and a second leg member having a second inner surface with a curvature, the second leg member having a plurality of teeth (76, figure 1).
Wilson fails to disclose measurements concerning the dimensions of the leg member where the first width is greater than the first thickness along at least half of the first length. 
However, Barker teaches a surgical clip comprising: a first leg member (6, figures 6A) having a first inner surface the first leg member having a first thickness in a vertical direction (paragraph [0080] and figure 4B, dimension ‘Z’), a first width in a lateral direction (paragraph [0080] and figure 6A, dimension ‘X’), and a first length in a longitudinal direction (paragraph [0080] and figure 6A, dimension ‘Y’), wherein the first width is greater than the first thickness along at least half of the first length (paragraph [0080]); and a second leg member (7, figures 6A and 6B), for the purpose of having a greater area for the clamping surfaces available to clamp and ligate the vessel, which will help improve clip security and reduce the likelihood of the clip damaging the vessel wall (paragraph [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify dimensions of the leg member of Wilson to have the first width be larger than the first thickness as taught by Barker in order to having a greater area for the clamping surfaces available to clamp and ligate the vessel, which will help improve clip security and reduce the likelihood of the clip damaging the vessel wall (paragraph [0066]). Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded the predictable result of providing a first width to be wider than the first thickness such that the surgical clip could clip securely and reduce the risk of causing damage.  
Regarding Claim 2, Wilson discloses that the surgical clip of claim 1, wherein the first width is greater than a second width of an inner portion of the first leg member (see figure 3 below).

    PNG
    media_image1.png
    391
    282
    media_image1.png
    Greyscale

Regarding Claim 3, Wilson discloses that the surgical clip of claim 1, wherein the first width is greater than a third width of an outer portion of the first leg member (see figure 2 below).

    PNG
    media_image2.png
    248
    318
    media_image2.png
    Greyscale

Regarding Claim 4, Wilson discloses that the surgical clip of claim 1, wherein the first width is defined by at least one lateral protrusion (80, figure 1) extending from at least one side surface of the first leg member (22; figure 1 shows the cutting guide 80 on the side surface of the first leg member 52).
Regarding Claim 5, Wilson discloses that the surgical clip of claim 4, wherein the at least one lateral protrusion extends at least half of the first length (paragraph [0039] – Since the length can be as great as the length of the side surface, it therefore extends at least half the length).
Regarding Claim 6, Wilson discloses that the surgical clip of claim 4, wherein the at least one lateral protrusion extends at least two-thirds of the first length (paragraph [0039] – Since the length can be as great as the length of the side surface, it therefore extends at least two-thirds the length)
Regarding Claim 7, Wilson discloses that the surgical clip of claim 4, wherein the at least one lateral protrusion (80) does not extend the entire first length (figure 3 and paragraph [0038])
Regarding Claim 8, Wilson discloses that the surgical clip of claim 7, further comprising at least one boss member (56 and 58, figure 1) on a distal portion of the first leg member (22, figure 1), wherein a distal end of the at least one lateral protrusion (80) is proximal of the at least one boss member (see figure 1 below).

    PNG
    media_image3.png
    697
    822
    media_image3.png
    Greyscale

	Regarding Claim 9, Wilson discloses that the surgical clip of claim 7, further comprising a hinge member (26, figure 1) pivotably joining the first leg member (22) and the second leg member (24 and paragraph [0031]), wherein a proximal end of the at least one lateral protrusion (80) is distal of the hinge member (paragraph [0042] - cutting guides 80 are positioned adjacent, but not encroaching onto, hinge section 26).
	Regarding Claim 10, Wilson discloses the surgical clip of claim 4, wherein the at least one lateral protrusion (80) includes a first lateral protrusion on a first side surface of the first leg member (52) and a second lateral protrusion (80) on a second side surface of the first leg member (paragraph [0038] and figure 5).
Regarding Claim 12, Wilson discloses that the surgical clip of claim 1, wherein the plurality of teeth (76, figure 5) extend from at least one side surface of the second leg member (see figure 5 below).

    PNG
    media_image4.png
    611
    526
    media_image4.png
    Greyscale

	Regarding Claim 15, Wilson discloses that the surgical clip of claim 1, wherein the first inner surface and/or the second inner surface is substantially smooth (see figure 1 below, noting that the claim does not require that the entire inner surface is substantially smooth).

    PNG
    media_image5.png
    688
    797
    media_image5.png
    Greyscale

	Regarding Claim 16, Wilson discloses that the surgical clip of claim 1, wherein the first inner surface has a concave curvature extending from a proximal portion to a distal portion of the first leg member (paragraph [0030] - first leg 22 has a concave inner surface 28), and the second inner surface has a convex curvature extending from a proximal portion to a distal portion of the second leg member (paragraph [0030] – second leg 24 has a convex inner surface 32).
	Regarding Claim 17, Wilson discloses that the surgical clip of claim 1, wherein the second leg member has a heel at a proximal portion of the second inner surface (36, figure 1 and paragraph [0031] - concave inner surface 36 of hinge section 26 joins concave inner surface 28 of first leg 22 and convex inner surface 32 of second leg 24).
	Regarding Claim 18, Wilson discloses that the surgical clip of claim 1, wherein the surgical clip is a one-piece polymeric body (paragraph [0029] - clip 12 preferably comprises a one-piece integral polymeric body formed from a suitable strong biocompatible engineering plastic).
	Regarding Claim 19, Wilson discloses that the surgical clip of claim 1, further comprising: a hook member (41, figure 1) on a distal portion of the first leg member (paragraph [0036] and figure 3); and a tip member (42, figure 1) on a distal portion of the second leg member (paragraph [0032]), wherein the hook member is configured to receive the tip member to retain the surgical clip in a closed configuration (paragraph [0047]).

Claims 11, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US20050165422A1) in view of Barker (US20060200179A1) and Failla (US 4976722 A).
Regarding Claim 11, modified Wilson discloses all the elements as noted including teeth for gripping tissue above but fails to disclose, wherein the plurality of teeth are disposed laterally of the second inner surface, the plurality of teeth being configured to extend past the first inner surface when the surgical clip is in a closed configuration.
However, Failla teaches a surgical clip in the same field of endeavor having a first leg member (fig. 4b) and a second leg member (fig. 4a) having a plurality of teeth (projections extending between grooves 34). The plurality of teeth  are disposed laterally of the second inner surface ( for example groove 24), the plurality of teeth being configured to extend past the first inner surface (for example surfaces formed by projections 22) when the surgical clip is in a closed configuration (Fig. 6; column 5, lines 19-29 – in the closed state, the inner groove 22 will receive the tongue 24, but the grooves 34 will continue to extend part the first inner surface in this configuration), for the purpose of providing an enhanced retention on the vessel. (column 4, lines 53-57)
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the prior art device of Wilson to substitute the teeth configuration of Failla in place of the teeth configuration as disclosed by Wilson, since such a modification can be considered a simple substitution of one known teeth configuration for grasping vessel for another, wherein the results are predictable and there is a reasonable expectation of success when making this modification. 
Regarding Claim 13, modified Wilson discloses all the claimed limitations as stated above including the surgical clip of claim 1, wherein the plurality of teeth comprises a first row of teeth and a second row of teeth (see figure 2 below, where the teeth 76 are on sides 52 and 54, denoting two rows of teeth on the leg member)

    PNG
    media_image6.png
    712
    534
    media_image6.png
    Greyscale

Modified Wilson discloses teeth for gripping tissue as noted above but does not disclose the first and second rows of teeth configured to receive the first inner surface therebetween in a closed configuration.
However, Failla teaches a surgical clip in the same field of endeavor having a first leg member (12, fig. 4b) and a second leg member (14, fig. 4a) having a plurality of teeth (projections extending between grooves 34).  The plurality of teeth comprises a first row of teeth and a second row of teeth (note two rows of projections between 34” on leg 14, figure 4a), and the first row of teeth and the second row of teeth are configured to receive the first inner surface therebetween in a closed configuration (column 5, lines 19-29 – in the closed state,  the “teeth” (projections between grooves 34) of second leg 14 will receive first inner surface (50) of first leg 12 and will continue to extend past the first inner surface of the first leg  (surfaces formed by projections 22) in this configuration), for the purpose of providing an enhanced retention on the vessel. (column 4, lines 53-57)
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the prior art device of Wilson to substitute the teeth configuration of Failla in place of the teeth configuration as disclosed by Wilson, since such a modification can be considered a simple substitution of one known teeth configuration for grasping vessel for another, wherein the results are predictable and there is a reasonable expectation of success when making this modification. 
Regarding Claim 14, modified Wilson discloses that the surgical clip of claim 13, wherein the first row of teeth and the second row of teeth are staggered longitudinally (see figure 3 of Failla below), the first row of teeth are spaced apart longitudinally and the second row of teeth are spaced apart longitudinally (figure 3 – the space in between grooves 34’ and 36’).

    PNG
    media_image7.png
    125
    974
    media_image7.png
    Greyscale


Regarding Claim 20, Wilson discloses that a surgical clip formed of a one-piece polymeric body (paragraph [0013] -  a polymeric surgical clip is provided of the type comprising first and second legs joined at their proximal ends by a flexible hinge section), the surgical clip comprising: a first leg member (22, figure 1) having a first inner surface with a concave curvature (paragraph [0030] - first leg 22 has a concave inner surface 28), a first outer surface (30, figure 1), a first lateral protrusion extending from a first side surface, and a second lateral protrusion extending from a second side surface (first and second lateral protrusions - paragraph [0038] - clip 12 further comprises a plurality of integral cutting guides 80 extending outward from and disposed along at least a portion of both side surfaces 52 and both side surfaces 54); the first width is greater than a second width of an inner portion of the first leg member (see figure 23 below), 

    PNG
    media_image1.png
    391
    282
    media_image1.png
    Greyscale

and the first width is greater than a third width of an outer portion of the first leg member (see figure 2 below); 
 
    PNG
    media_image8.png
    356
    457
    media_image8.png
    Greyscale

a second leg member having a second inner surface with a convex curvature (paragraph [0030] – second leg 24 has a convex inner surface 32), a hinge member (26, figure 1) pivotably joining the first leg member and the second leg member (24 and paragraph [0031]), wherein a proximal end of each of the first lateral protrusion and the second lateral protrusion is distal of the hinge member (paragraph [0042] - cutting guides 80 are positioned adjacent, but not encroaching onto, hinge section 26); at least one boss member (56 and 58, figure 1) on a distal portion of the first leg member (22, figure 1), wherein a distal end of each of the first lateral protrusion (80) and the second lateral protrusion (80) is proximal of the at least one boss member (see figure 1 below); a hook member (41, figure 1) on a distal portion of the first leg member (paragraph [0036] and figure 3); and a tip member (42, figure 1) on a distal portion of the second leg member (paragraph [0032]), wherein the hook member is configured to receive the tip member to retain the surgical clip in the closed configuration (paragraph [0047] – the hook member and tip member would latch if the clip is positioned in a closed configuration).


    PNG
    media_image3.png
    697
    822
    media_image3.png
    Greyscale

Wilson fails to disclose measurements concerning the dimensions of the leg member where the first width is greater than the first thickness along at least half of the first length. 
However, Barker teaches a surgical clip comprising the first leg member (6, figures 6A) having a first thickness in a vertical direction (paragraph [0080] and figure 4B, dimension ‘Z’) defined between the first inner surface and the first outer surface, a first width in a lateral direction (paragraph [0080] and figure 6A, dimension ‘X’) defined between the first lateral protrusion and the second lateral protrusion, and a first length in a longitudinal direction (paragraph [0080] and figure 6A, dimension ‘Y’), wherein the first width is greater than the first thickness along at least half of the first length (paragraph [0080]), for the purpose of having a greater area for the clamping surfaces available to clamp and ligate the vessel, which will help improve clip security and reduce the likelihood of the clip damaging the vessel wall (paragraph [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify dimensions of the leg member of Wilson to have the first width be larger than the first thickness by Barker in order to have a greater area for the clamping surfaces available to clamp and ligate the vessel, which will help improve clip security and reduce the likelihood of the clip damaging the vessel wall (paragraph [0066]). Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded the predictable result of providing a first width to be wider than the first thickness such that the surgical clip could clip securely and reduce the risk of causing damage.  
	Modified Wilson discloses teeth for gripping tissue as noted above but does not disclose the second leg member having a plurality of teeth disposed laterally of the second inner surface, the plurality of teeth being configured to extend past the first inner surface when the surgical clip is in a closed configuration.
However, Failla teaches a surgical clip in the same field of endeavor having a first leg member (fig. 4b) and a second leg member (fig. 4a) having a plurality of teeth (projections extending between grooves 34). The plurality of teeth  are disposed laterally of the second inner surface (for example groove 24), the plurality of teeth being configured to extend past the first inner surface (for example surfaces formed by projections 22) when the surgical clip is in a closed configuration (Fig. 6; column 5, lines 19-29 – in the closed state, the inner groove 22 will receive the tongue 24, but the grooves 34 will continue to extend part the first inner surface in this configuration), for the purpose of providing secure retention on the vessel. (column 4, lines 53-57)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art device of Wilson to  substitute the teeth configuration of Failla in place of the teeth configuration as disclosed by Wilson, since such a modification can be considered a simple substitution of one known teeth configuration for grasping vessel for another, wherein the results are predictable and there is a reasonable expectation of success when making this modification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONIKA ALAM whose telephone number is (571)272-5408. The examiner can normally be reached M-F, 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONIKA ALAM/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771